Citation Nr: 0919516	
Decision Date: 05/26/09    Archive Date: 06/02/09

DOCKET NO.  05-00 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's spouse


ATTORNEY FOR THE BOARD

Sara Fargnoli, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1972 to December 
1975. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a March 2004 rating action of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Montgomery, 
Alabama.

The Veteran provided testimony at a March 2009 hearing before 
the undersigned.  A Transcript of the proceeding is 
associated with the claims folder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During the March 2009 hearing before the Board, the Veteran 
testified that there are more recent VA outpatient treatment 
records regarding his PTSD which are not currently of record.  
Given that the VA treatment records are relevant to the issue 
on appeal, the Board must return the case to obtain these 
records.  See Bell v. Derwinski, 2 Vet.App. 611 (1992).  

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  

Accordingly, this case is REMANDED for the following action:

1.  The RO/AMC should obtain the 
Veteran's VA outpatient treatment records 
dated from January 2008, from the VA 
Medical Center in Tuscaloosa, Alabama.  
The RO/AMC should then associate those 
records with the claims file.  


2.  Thereafter, readjudicate the 
Veteran's claim, with application of all 
appropriate laws and regulations, 
including consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
the claims remains adverse to the 
Veteran, he and his representative should 
be furnished a supplemental statement of 
the case and afforded a reasonable period 
of time within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




